Exhibit 10.3

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made and entered into by
and between Nicole Onetto, an individual (“Employee”), and ZymoGenetics, Inc., a
Washington corporation (“Employer”), and sets forth the terms upon which
Employer and Employee have agreed to end Employee’s employment with Employer.

RECITALS

A. Employee has served Employer as Senior Vice President, Development & Chief
Medical Officer.

B. Employer and Employee have mutually agreed to end Employee’s relationship
with Employer under the terms set forth in this Agreement.

C. Employer has advised Employee of her right to consult an attorney prior to
signing this Agreement and has provided her with at least 45 days to consider
the terms set forth in this Agreement and to seek legal assistance. Employee has
either consulted an attorney of her choice or voluntarily elected not to consult
legal counsel, and understands that she is waiving all potential claims against
Employer.

D. This Agreement is not and should not be construed as an admission or
statement by either party that it or any other party has acted wrongfully or
unlawfully. Both parties expressly deny any wrongful or unlawful action.

AGREEMENT

1. Separation Date. Employee’s final day of employment is July 31, 2009 (the
“Separation Date”), although Employee will have no further work responsibilities
after June 5, 2009. Employee will receive a payout of accrued unused vacation
pay on the August 15, 2009 payroll date.

2. Severance and Other Benefits.

(a) Severance Payments. Employer will pay Employee as a severance benefit twelve
(12) months salary (the “Severance Payments”). This benefit shall be paid in
lump sum on or before August 15, 2009. Employer will deduct customary and
required withholdings including social security, federal and state income taxes,
and state disability insurance from these Severance Payments. Employer shall
annually issue and file a W-2 form reflecting the Severance Payments. The
parties acknowledge and agree that from the Separation Date, Employee shall no
longer be an employee of Employer, and that the Severance Payments are being
made in connection with the severance of Employee’s employment.



--------------------------------------------------------------------------------

The Severance Payments described in the foregoing paragraph are expressly
contingent upon the Employee’s full compliance with the terms of this Agreement
and her continuing obligations under her Employee Inventions and Proprietary
Information Agreement with Employer (the “Confidentiality Agreement”), a copy of
which is attached hereto as Exhibit A, and her obligations under the surviving
terms of her Amended and Restated Employment Agreement with Employer (the
“Employment Agreement”), dated July 3, 2008, a copy of which is attached hereto
as Exhibit B. Should Employee fail to fully comply with her obligations under
either of these agreements, the Severance Payments will immediately cease,
Employee shall forfeit rights to any future Severance Payments, and Employee
shall immediately return to Employer an amount equal to any Severance Payments
already made.

(b) Health Benefits. If Employee timely (and properly) elects to continue her
(and her spouse’s and dependent children’s) coverage under Employer’s group
medical, dental and vision insurance plans pursuant to Code Section 4980B(f)
(“COBRA”), then Employer shall pay the premium for such coverage for a period of
twelve (12) months following the Separation Date, until Employee becomes covered
under a comparable group health plan, or until Employee is no longer entitled to
COBRA continuation coverage under the applicable Employer group health plan,
whichever period is the shortest, but only to the extent that Employer would
have paid such premiums had Employee remained employed by Employer.

3. Stock Options. Under the terms and provisions of the ZymoGenetics, Inc. 2001
Stock Incentive Plan, Employee shall have three months from the Separation Date
to exercise any vested stock options, unless Employee elects by written consent
to extend the exercise period to twelve months from the Separation Date. Further
details about the exercise of vested options will be provided under separate
cover from Charles Schwab & Co.

4. General Release of Claims by Employee. For and in consideration of the
payments and benefits set out in this Agreement, Employee, on behalf of herself
and her agents, heirs, successors and assigns, finally, fully and
unconditionally releases and discharges Employer, and any and all of its
subsidiaries, affiliates and other related companies, as well as any and all of
its and their officers, directors, agents, employees, partners, shareholders,
attorneys, predecessors, successors and assigns (the “Released Parties”) from
any and all claims, demands, liabilities, damages, obligations, actions or
causes of action of any kind, known or unknown, past or present, arising out of,
relating to, or in connection with Employee’s employment, termination of
employment, or the holding of any office with Employer or any other related
entity.

 

-2-



--------------------------------------------------------------------------------

The claims released by Employee include, but are not limited to, claims for
defamation, libel, invasion of privacy, intentional or negligent infliction of
emotional distress, wrongful termination, constructive discharge, breach of
contract, breach of the covenant of good faith and fair dealing, breach of
fiduciary duty, and fraud. The claims released by Employee further include
claims under federal, state or local laws prohibiting employment discrimination
and claims under federal and state labor statutes and regulations, including,
but not limited to, the Age Discrimination in Employment Act, the Washington Law
Against Discrimination, Title VII of the Civil Rights Act of 1964, as amended,
the Family and Medical Leave Act, and the Worker Adjustment and Retraining
Notification Act, as well as any and all claims, demands, debts, and causes of
action of whatsoever kind or nature, whether known or unknown, suspected or
unsuspected, matured or unmatured, which Employee now has or claims to have or
had at any time or claimed to have against the Released Parties in connection
with Employee’s employment, termination from employment, or the holding of any
office with Employer or any other related entity.

Employee agrees to forever refrain from instituting, initiating, prosecuting,
maintaining or voluntarily participating in any lawsuit, claim or other
proceeding in any jurisdiction or forum relating in any way to her employment,
termination from employment, or the holding of any office with Employer or the
termination of that relationship.

5. Acknowledgement of Waiver and Release; Effective Date. Employee acknowledges
that her waiver and release hereunder of any rights she may have under the Age
Discrimination in Employment Act of 1967 (ADEA) is knowing and voluntary.
Employee acknowledges that she has been advised by this writing, as required by
the Older Workers Benefit Protection Act, that (a) she should consult with an
attorney prior to executing this Agreement; (b) she has at least forty-five
(45) days to consider this Agreement (although she may, by her own choice,
execute this Agreement earlier); (c) she has seven (7) days following the
execution of this Agreement by the parties to revoke the Agreement; and (d) this
Agreement shall not be effective until the date upon which this revocation
period has expired. The eighth day following Employee’s execution of this
Agreement without revoking her consent to its terms shall be the Effective Date
of the Agreement.

6. Continuation of Agreements. Employee agrees that her obligations under the
Confidentiality Agreement (see Exhibit A) and under surviving provisions of the
Employment Agreement (see Exhibit B) will continue in full force and effect,
except as expressly modified herein. Employee specifically acknowledges a
continuing obligation to assist Employer in securing intellectual property
rights as to any and all intellectual property developed during Employee’s term
of employment with Employer as well as any and all intellectual property
developed by Employee following the Separation Date if such intellectual
property arises from proprietary

 

-3-



--------------------------------------------------------------------------------

information obtained during her employment with Employer and/or relates directly
to Employer’s business and/or its actual or demonstrably anticipated research or
development work. This obligation, which survives the termination of Employee’s
employment with Employer, includes without limitation reviewing, signing, and
returning documents when requested by Employer. Employer agrees to pay
reasonable out-of-pocket expenses that Employee necessarily incurs as a result
of her performance of this obligation. Employee agrees that she will not receive
additional compensation for the first eight (8) hours of her work related to
fulfilling this obligation. For all additional hours, Employer agrees to pay
Employee $150.00 per hour but no additional benefits of any kind.

7. Requests for Employment References. Employee agrees to direct requests for
information regarding her employment with Employer to either an officer or the
Human Resources Department of Employer; provided that this provision shall not
preclude Employee from seeking a personal reference from any other present or
former employee of Employer so long as Employee specifically advises every such
person from whom a personal reference is sought that any such reference must be
made expressly as a personal reference and not on behalf of Employer.

8. Confidentiality. Employee and Employer, their respective attorneys and other
agents, agree not to disclose or cause the disclosure of the monetary or other
terms of this Agreement, other than as required by law or as necessary for the
preparation of income tax returns and other tax-related matters, or as necessary
in the normal course of business for the Employer to perform its obligations
under this Agreement. Any such disclosure shall be considered a breach of this
Agreement resulting in damage to Employer or Employee, as pertinent.

9. Tax Consequences. Employee shall be responsible for all income taxes and
similar taxes and payments due to governmental authorities with respect to all
payments made to her hereunder.

10. Representation of Compliance with Proprietary Information Obligation.
Employee acknowledges that by reason of her employment she has had access to
substantial proprietary information, trade secrets and confidential information
of Employer, including but not limited to, financial information, marketing
plans, business methods, pricing and contracts, customer lists, prospective
customer lists and client customer information. Consistent with her obligations
under the Employee Inventions and Proprietary Information Agreement (Exhibit A),
Employee warrants that she has maintained the confidentiality of such
proprietary information and has not divulged, disclosed or otherwise used,
either directly or indirectly, any such proprietary information to the detriment
of Employer. Employee covenants and agrees that henceforth she will maintain the
confidentiality of such proprietary information and refrain from divulging,
disclosing or otherwise using, either directly or indirectly, any

 

-4-



--------------------------------------------------------------------------------

such proprietary information without the express written authorization of
Employer. Employee’s failure to fully comply with the provisions of this
paragraph shall result in the immediate and complete forfeiture of all Severance
Payments and other benefits described in Paragraph 2 above.

11. Employer Property: Employee hereby represents and warrants to Employer that
she has returned to Employer all equipment issued to her by Employer, including
any computer equipment, cellular telephone, and any and all materials and
property of Employer and its affiliates of any type whatsoever, including
without limitation any Proprietary Information (as defined in the
Confidentiality Agreement), software, or other confidential or proprietary
material that have been in Employee’s possession or control. Further, Employee
has returned to Employer all office keys and company credit cards.

12. Non-Participation in Legal or Administrative Proceedings. Employee covenants
that she will not file, nor will she voluntarily participate or assist in the
prosecution of any legal or administrative proceedings against Employer or any
related entities.

13. Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington. The venue of any legal
action or arbitration to enforce or interpret this Agreement shall be before an
arbitrator or court of competent jurisdiction located in Seattle, Washington.

14. Entire Agreement. Except as otherwise provided herein, this Agreement
constitutes the entire agreement between Employee and Employer. No other promise
or inducement has been offered for this Agreement. Any amendments to this
Agreement must be in writing, signed by duly authorized representatives of both
Employer and Employee, and must state that the parties intend to amend the
Agreement.

15. Partial Invalidity. The invalidity or unenforceability of any provision of
this Agreement shall in no way affect the validity or enforceability of any
other provision of this Agreement.

16. Integration. Except as otherwise stated herein, this Agreement supersedes
all prior communications, representations, or agreements, verbal or written,
among the parties relating to Employee’s employment with Employer and the
termination of that employment.

17. Arbitration. Any dispute concerning the rights and/or obligations of
Employee and/or Employer concerning Employee’s employment at Employer or
concerning any terms or conditions of this Separation Agreement shall be
submitted for resolution by binding arbitration under the National Rules for
Resolution of Employment Disputes of the American Arbitration Association. Each
party in any such arbitration will be responsible for its own attorneys’ fees
and associated costs. The parties agree that the cost of the arbitration itself
will be split equally between the parties.

 

-5-



--------------------------------------------------------------------------------

18. Authority. Each party that is a signatory to this Agreement represents and
warrants that such party has the power and authority to enter into this
Agreement and that this Agreement is the binding agreement of such party.

19. Code Section 409A. The parties intend that this Agreement and the payments
and other benefits provided hereunder shall be exempt from the requirements of
Code Section 409A to the maximum extent possible, whether pursuant to the
short-term deferral exception described in Treasury Regulation
Section 1.409A-1(b)(4), the involuntary separation pay plan exception described
in Treasury Regulation Section 1.409A-1(b)(9)(iii), or otherwise. To the extent
Code Section 409A is applicable to this Agreement (and the payments and benefits
provided hereunder), the parties intend that this Agreement (and such payments
and benefits) comply with the deferral, payout and other limitations and
restrictions imposed under Code Section 409A. Notwithstanding any other
provision of this Agreement to the contrary, this Agreement shall be
interpreted, operated and administered in a manner consistent with such
intentions.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
indicated below.

 

        ZymoGenetics, Inc.

/s/    Nicole Onetto

    By  

/s/    Darren R. Hamby

Nicole Onetto     Its   Sr. Vice President, Human Resources Date: July 15, 2009
    Date: July 15, 2009

 

-6-